Title: From Thomas Jefferson to David Humphreys, 4 December 1785
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Paris Dec. 4. 1785.

I inclose you a letter from Gatteaux observing that there will be an anachronism, if, in making a medal to commemorate the victory of Saratoga, he puts on General Gates the insignia of the Cincinnati which did not exist at that date. I wrote him in answer that I thought so too: but that you had the direction of that business, that you were now in London, that I would write to you and probably should have an answer within a fortnight, and that in the mean time he could be employed on other parts of the die. I supposed you might not have observed on the print of General Gates the insignia of the Cincinnati, or did not mean that that particular should be copied. Another reason against it strikes me. Congress have studiously avoided giving to the public their sense of this institution. Should medals be prepared to be presented from them to certain officers and bearing on them the insignia of the order, as the presenting them would involve an approbation of the institution, a previous question would be forced on them, whether they would present these medals? I am of opinion it would be very disagreeable to them to be placed under the necessity of making this declaration. Be so good as to let me know your wishes on this subject, by the first post.
Mr. Short has been sick ever since you left us. Nothing new here since your departure. I imagine you have American news. If so, pray give us some. Present me affectionately to Mr. Adams and the ladies and Colo. Smith, and be assured of the esteem with which I am Dr. Sir Your friend & servant,

Th: Jefferson

